             Case 1:19-cv-07189-JGK Document 46 Filed 08/04/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :    Case No. 1:19-cv-07189-JGK
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
  YI-TING CHEN,                                                  :

                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                                           NOTICE OF MAILING

          Pursuant to this Court’s Order [CM/ECF #45] dated July 31, 2020, Plaintiff hereby gives

 notice of serving a copy of said Order upon Defendant, via first class U.S. Mail, on August 4,

 2020, and attaches proof of mailing hereto.



 Dated: August 5, 2020                                         Respectfully Submitted,

                                                      By:      /s/ Kevin T. Conway
                                                               Kevin T. Conway (KC-3347)
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, NY 10977
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
                                                               Email: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff
         Case 1:19-cv-07189-JGK Document 46 Filed 08/04/20 Page 2 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I electronically filed the foregoing document with

the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are

registered CM/ECF users will be served by the CM/ECF system.

       I further certify that some of the participants in the case are not CM/ECF users. I have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.


                                            By: /s/ Kevin T. Conway
                                            Kevin T. Conway, Esq.


Service List
Yi-Ting Chen
350 West 42 Street
Apt. 27G
New York, NY 10036




                                                2
Stamps Print Receipt                                                       Page 1 of 1
             Case 1:19-cv-07189-JGK Document 46 Filed 08/04/20 Page 3 of 3



                                                                                           Receipt
                                                                              Print Date: Aug 04, 2020




    RETURN TO                                    REFERENCE

    KEVIN T. CONWAY                              Ship Date:                          Aug 04, 2020

    80 Red Schoolhouse Road                      Ship from ZIP:                             10977

    Spring Valley, NY 10977                      Weight:                               0 lbs. 1 oz.

                                                 User:                             KevinTConway

    SHIP TO                                      Cost Code:                               <None>

    YI-TING CHEN                                 Refund Type:                            E-refund

    350 W 42ND STREET, APT 27G                   Reference #:

    NEW YORK, NY 10977 US                        Printed on:                        Shipping label

                                                 Tracking #:               00040899563763215764




     SERVICE                                                                    UNIT PRICE



    First Class ® Envelope                                                                   $0.50

    Tracking                                                                                 $0.00

    Insurance (N/A)



                                                 Subtotal                                    $0.50

                                                 Label Quantity                                  1

                                                 Total Cost                                  $0.50




https://or.stamps.com/PostageTools/PrintReceipt.aspx?postageId=7908993336&carrierAcce... 8/4/2020
